On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Watkins, J.
The district attorney prosecuting this cause has filed a motion to dismiss this appeal on the ground that, since it was taken, *969the accused' has broken jail and escaped from the custody of the sheriff and is a refugee and a fugitive from justice.
This motion is supported by an affidavit averring the truthfulness of the allegations of the motion.
It was recently said by this court, in Porter’s case, 41 An. 402, that “ tliis court has uo mercy to extend to one who has voluntarily placed himself beyond the law, and, however much it may lend a willing ear to the request and assurance of counsel, it would fail in its duty to compromise with jail-breaking and convicted felons. It is now settled that a prisoner under conviction and sentence who escapes from custody during the pendency of his appeal can not, by counsel, prosecute his appeal, and forfeits all rights to be heard on the same. State vs. Wright, 32 An. 1017; State vs. Edwards, 36 An. 863; State vs. Mansfield, 38 An. 563.”
We are of opinion that the defendant’s appeal should be dismissed, and it is so ordered.